Action to rescind an executed contract for the purchase
and sale of real property on the ground of fraud. Order which, among other things, denied plaintiff’s motion to strike the third separate defense from the answer, and order granting defendant’s motion to compel a reply, in so far as appeals are taken therefrom, affirmed, with one bill of ten dollars costs and disbursements. The third defense is good as a matter of pleading. It should not be presumed that the justice presiding at the trial of the action will be misled as to the effect of the orders from which the appeals are taken. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.